Appellant was convicted of the offense of murder in the second degree. We are not sure but that she was guilty as charged (and convicted) even under her own testimony.
But, however that may be, it is clearly a fact that the testimony amply warranted the verdict returned.
There is really nothing apparent worthy of discussion. The few exceptions reserved on the taking of testimony areobviously without merit. *Page 177 
The written charges requested by, and refused to, appellant, if not plainly defective in some essential way, were fully covered in substance by the trial court's able and elaborate oral charge, or by some one of the written charges given at appellant's request.
The record appears regular in every respect, and the judgment is affirmed.
Affirmed.